Citation Nr: 1732343	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-21 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck.

2.  Entitlement to an initial compensable rating for residuals of squamous cell carcinoma of the chest.

3.  Entitlement to service connection for multiple myeloma, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In an October 2012 decision, the RO granted service connection for residuals of basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck, assigning a 10 percent disability rating, effective June 14, 2012.  In the same decision the RO also granted service connection for residuals of squamous cell carcinoma of the chest, assigning a noncompensable disability rating, effective June 26, 2012.  Lastly, in the October 2012 decision, the RO denied service connection for multiple myeloma.  In April 2013, the Veteran filed a notice of disagreement (NOD) with the October 2012 rating decision.  The RO issued a statement of the case (SOC) in July 2013 and the Veteran filed a substantive appeal in August 2013.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

Additionally, as the Veteran is over 75 years of age, the Board grants a motion raised by the record to advance the case on the docket pursuant to 38 C.F.R. §20.900(c) (2016).  38 U.S.C.A. §7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is shown to have a history of monoclonal gammopathy of undetermined significance (MGUS), which is not a disability for VA purposes.

2.  At no time during the appeal period does the record demonstrate that the Veteran has a history or current diagnosis of multiple myeloma.

3.  The Veteran's service-connected basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck have been manifested by scars that were at least one-quarter inch (0.6cm) wide at the widest part, but not by any additional characteristics of disfigurement, visible or palpable tissue loss, or pain or instability.

4.  The Veteran's service-connected squamous cell carcinoma of the chest has not been manifested by deep and nonlinear scar(s) measuring at least 6 square inches but less than 12 square inches, or superficial scars 144 square inches or greater, nor are they painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309(d) (2016). 

2.  The criteria for an initial rating in excess of 10 percent for residuals of basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck have not been met.  38 U.S.C.A. §1154(a), 5107 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2016).

7.  The criteria for an initial compensable rating for squamous cell carcinoma of the chest have not been met.  38 U.S.C.A. §1154(a), 5107 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001).

Moreover, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. §1112 (c); 38 C.F.R. §3.309(d).  Second, direct service connection may be established under 38 C.F.R. §3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. §3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. §3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. §3.311(b)(2), (4) (2016).

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. §1112 (c)(1), (2); 38 C.F.R. §3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. §1112 (c)(3)(A); 38 C.F.R. §3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 U.S.C.A. §1112 (c)(3)(B); 38 C.F.R. §3.309 (d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. §3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service...and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided...are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed. 

See 38 C.F.R. §3.311(a)(1).

This regulation establishes a series of chronological obligations upon both parties.  See Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the Veteran suffered from a radiogenic disease.  See 38 C.F.R. §3.311(b)(2), (4).  This disease must manifest within a certain time period.  38 C.F.R. §3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. §3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  See 38 C.F.R. §3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. §3.311 (e) and may request an advisory opinion from the Under Secretary for Health.  See 38 C.F.R. §3.311 (c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  See 38 C.F.R. §3.311(c)(1).  Section 3.311(c)(1) requires that the Under Secretary for Benefits determine whether there is sound scientific and medical evidence to support the conclusion that it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service.  Since this determination relies heavily on medical and scientific findings and analysis, the Under Secretary for Benefits may request an advisory opinion from the Under Secretary for Health to assist in carrying out the obligation imposed by this regulation.  See 38 C.F.R. §3.311(c)(1) (authorizing the Under Secretary for Benefits to request an advisory opinion from the Under Secretary for Health).

Increased Rating Claims

Briefly, a review of the claims file reveals a diagnosis of skin cancer, to include squamous cell carcinoma of his right neck and chest in October 2011 and July 2012, respectively, and basal cell carcinoma on his mid-scalp in January 2009.  The Board has acknowledged his exposure to radiation while in service in 1955.  Notably, an October 2012 rating decision granted the Veteran service connection for basal cell carcinoma of his mid scalp and squamous cell carcinoma of his right neck, assigning a 10 percent rating, effective June 14, 2012.  The same rating decision awarded a noncompensable rating for squamous cell carcinoma of his chest, effective June 26, 2012.  The Veteran has appealed the assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  See 38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Skin conditions, including scars, are to be rated pursuant to the criteria found at Diagnostic Codes 7800 to 7833. 38 C.F.R. §4.118 (2016).  Scarring is rated under Diagnostic Codes 7800 to 7805.  DC 7800 provides that a 10 percent disability rating for the evaluation of burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck is applicable when there is one characteristic of disfigurement.
	
The eight characteristics of disfigurement, as listed in Note (1) of DC 7800 are the following: (1) scar five or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. §4.118, DC 7800 (2016).

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and 38 C.F.R. §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this DC.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. §4.118, DC 7800 (2016).

DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. §4.118, DC 7801. 

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. §4.118, DC 7802.

DC 7804 contemplates scars that are unstable or painful.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. §4.118, DC 7804.

DC 7805 provides that scars (including linear scars) not otherwise rated under DC 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  See 38 C.F.R. §4.118 , DC 7805.  Therefore, the Board will consider all of these potential applicable diagnostic codes.  

III.  Service Connection Claim 

The Veteran seeks service connection for multiple myeloma.

The Veteran asserts that he developed multiple myeloma as a result of his exposure to radiation while in service.  Specifically, he contends that he was exposed to radiation while serving as a Decontamination Specialist and developed Stage 1 monoclonal gammopathy of undetermined significance (MGUS).  The Veteran also reports that his confirmed diagnosis of MGUS will certainly progress into multiple myeloma.  See Veteran's October 2013 statement. 

The Board acknowledges that the Veteran's claimed in-service exposure is consistent with the type of work he was involved in during service.  Multiple myeloma is presumed service connected for veterans with such exposure.  38 U.S.C.A. §1116; 38 C.F.R. §3.307, 3.309(d).

The evidence does not show, however, that the Veteran has ever been diagnosed with multiple myeloma, nor does the competent and credible evidence of record show that his MGUS is related to his an event, injury, or disease in service.

In-service treatment records, dated from March 1995 to April 1995, demonstrate the Veteran was exposed to radiation while serving at Camp Desert Rock, Nevada.  He further indicated on his separation examination that he worked with radioactive substance for four months while in service.  Service treatment records are silent as to any complaints, treatment, or diagnoses related to multiple myeloma.

Although the record reflects that the Veteran has sought treatment for MGUS, these post-service records are silent as to any complaints, treatments, or diagnosis of multiple myeloma, specifically.  Further, the August 2011 hematology notes indicate that the Veteran's MGUS is clinically stable, and September 2011, September 2012 and September 2013 hematology reports are negative for any symptoms related to multiple myeloma.  In fact, the Veteran's VA treatment records show findings of MGUS with no progression throughout the period on appeal or with any competent and credible association to an event, injury, or disease during service.  

Post-service treatment records between December 2013 and February 2016 demonstrate continued treatment for MGUS, which remained stable with no new symptoms or manifestation of multiple myeloma, lymphoma, or hyper-viscosity.  

Upon careful review of the evidence of record, the Board finds that service connection for multiple myeloma is not warranted, as the evidence preponderates against the Veteran's claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Despite extensive evaluations and testing since the Veteran filed his claim for service connection, multiple myeloma has never been found.

To warrant service connection, the threshold requires competent evidence of the existence of the claimed disability at some point during the pendency of the Veteran's appeal.  See McClain, supra.  According to Brammer, supra, absent competent evidence of the existence of a disability, service connection cannot be granted.  Here, a confirmed diagnosis of multiple myeloma is not shown at any time during the appeal period.  The Board has considered the Veteran's allegations that his diagnosed MGUS will ultimately manifest as multiple myeloma, but that has not occurred.  The record is completely negative for findings of multiple myeloma.  The Veteran does not have the claimed disability, and therefore service connection is not warranted.

There is no dispute that the Veteran has current MGUS.  However, the most competent and credible evidence of record does not show an etiological relationship between MGUS and his military service.  Indeed, it appears to be simply a laboratory finding, rather than a disability.  The Board acknowledges the Veteran's expressed and understandable anxiety that MGUS could progress to myeloma; however, he has not reported any actual symptoms of myeloma and treatment records also contain no evidence of such symptoms.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of multiple myeloma as a consequence of an event, injury, or illness in service-including the documented in-service exposure to radiation.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for multiple myeloma must be denied.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016); Gilbert, 1 Vet. App. at 54. 

IV.  Increased Rating Claims 

Historically, an October 2012 rating decision granted service connection for the Veteran's basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck, and assigned a 10 percent rating on the basis that at least one scar met the criteria of one characteristic of disfigurement.  See 38 C.F.R. §4.118, DC 7800.  He has appealed the initial rating assigned.

The Veteran contends that his symptomatology related to his residuals of basal cell carcinoma and squamous cell carcinoma is more severe than currently rated.  Specifically, he contends that the scar on his scalp and right neck are worse than what the assigned 10 percent disability represent.  The assigned disability rating has remained in effect since June 12, 2012, to the present.  The Veteran has also been assigned a noncompensable rating for squamous cell carcinoma of the chest.  This noncompensable rating has remained in effect since June 26, 2012, to the present.

A.  Residuals of Basal Cell Carcinoma of Mid Scalp and Squamous Cell Carcinoma of Right Neck

A March 2009 VA treatment record confirms the excision and repair of basal cell carcinoma present on the left mid top of the Veteran's scalp.  A July 2012 VA examination confirms a diagnosis of a scar on his mid scalp resulting from basal cell carcinoma.

A December 2010 VA treatment record confirms the excision and repair of squamous cell carcinoma on the Veteran's right neck.  A July 2012 VA examination confirms a diagnosis of squamous cell carcinoma and the presence of a scar on his right neck resulting from the excision of his skin cancer. 

The medical evidence available is silent for any treatment of the Veteran's skin cancer on his scalp and right neck between May 2011 and July 2012.

With regards to his mid scalp, the July 2012 VA examination notes that the scar atop the Veteran's head presented as a hypo-pigmented scar, measuring 1 centimeter in diameter.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue. 

At the time of the July 2012 VA examination, the examiner reported that there was no visible neck scar.  The Veteran denied any complaints of pain or unstable scars.

In September 2012, the Veteran was afforded a VA examination.  At that time, he reported his head and neck scars were not painful, nor were they unstable with frequent loss of covering of skin.  The scar atop his scalp was reported as hypo-pigmented and measured 0.8 centimeters by 0.8 centimeters.  See September 2012 VA examination report.  His neck scar was reported as "buried in skinfolds and skin-colored" and measured 0.3 centimeters by 0.1 centimeters.  There were no additional residuals of basal or squamous cell carcinoma noted at the time of his VA examination.

The medical evidence available is silent for any treatment of the Veteran's mid scalp and right neck basal and squamous cell carcinoma between September 2012 and October 2013.

In November 2013, the Veteran was afforded a VA examination where he was noted to have complained of a "numb pain" on his scalp scar.  At the time of his examination, his scalp scar presented with slight hypopigmentation and measured 1 centimeter in diameter; unchanged since his most recent prior examination.  See September 2012 VA examination report. 

With regards to his neck scar, the Veteran reported no pain or abnormal sensation.  There was slight hypopigmentation present and his neck scar measured 6 centimeters in diameter.  Neither scar presented with elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.

Following the November 2013 VA examination, there are no additional treatment records available to support the Veteran's claim of worsening residuals of basal cell carcinoma of the mid scalp, or squamous cell carcinoma of the right neck.  Specifically, the November 2013 examination demonstrates the only complaint of painful scars of record.  

A December 2013 VA treatment record indicates a well-healed scar on the right side of the neck with no evidence of recurrence.  Additionally, aside from reporting complaints of several scaly spots on his shoulders, face, and scalp, the Veteran provided no further skin complaints and otherwise reported being well.  

From December 2013 onward, the Veteran's scalp and neck scarring presented as "well healed...with no evidence of recurrence."  See June 2014 VA treatment record, March 2015 VA treatment record, June 2015 VA treatment record, October 2015 VA treatment records, April 2016 VA treatment record.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck for this appeal period.  There is no evidence of record that indicates that his residual scarring presents a disability picture that more nearly approximates the criteria required for a higher evaluation for this period on appeal.

The most probative evidence of record shows that the Veteran has been shown to have one of the eight characteristics of disfigurement, with respect to his neck scar's width; however, he has not demonstrated that either his scalp or neck scar meets any other characteristic of disfigurement.  Further, the VA skin and scar examinations conducted in July 2012 and September 2012 fail to demonstrate that the Veteran's service-connected scalp and neck scarring results in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.  See 38 C.F.R. §4.118, DC 7800.  Although the July 2012 VA examination report shows some hypopigmentation associated with the scalp, neither the scalp nor neck presented with observable symptoms that satisfy the criteria for an evaluation in excess of 10 percent.  

Although the Board acknowledges the noted numb pain scar at the time of his November 2013 VA examination, this was not seen on any other occasion and is considered an anomaly and not representative of the condition's presentation. 

The Board finds that his total disability picture more nearly approximates the criteria for a 10 percent rating under DC 7800, only.  See 38 C.F.R. §4.118, DC 7800-04.

The Board finds that a rating in excess of 10 percent is not warranted for scalp and neck scars associated with the Veteran's basal and squamous cell carcinoma.  The treatment records available demonstrate the Veteran has well-healed scars.  As noted above, the foregoing evidence does not support a higher evaluation under DC 7800 or 7804.  

The Board has also considered whether the Veteran's basal and squamous cell carcinoma of the mid scalp and right neck can be evaluated under DC's 7801 or 7802.  However, the evidence of record does not support an evaluation under either diagnostic code.  The medical evidence available fails to demonstrate that the Veteran's service-connected scalp and neck scarring results in a deep and nonlinear scar measuring at least 6 square inches but less than 12 square inches, or a scar due to other causes that is superficial and nonlinear measuring 144 square inches or greater.  See 38 C.F.R. §4.118, DC's 7801-7802.  

As such, an initial disability rating in excess of 10 percent for residuals of basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck is not warranted.

B.  Residuals of Squamous Cell Carcinoma of the Chest

The Veteran filed his claim for service connection in May 2012.  

A VA treatment record confirms a diagnosis of invasive squamous cell carcinoma present on the Veteran's chest, which was excised and repaired in June 2012.  A July 2012 VA examination confirms a diagnosis of a scar on his chest resulting from his squamous cell carcinoma. 

The medical evidence available is silent for any treatment of the Veteran's skin cancer of the chest between May 2011 and July 2012.

The July 2012 VA examination reports his chest scar measured 1 centimeter on his upper mid chest.  At the time of the examination there were no reports of pain and no observable instability, with frequent loss of covering of skin over the scar.  

An August 2012 VA treatment record indicates residuals of the Veteran's squamous cell carcinoma, noting a linear scar on his chest that is "dark pink and healing well."

In September 2012, the Veteran was afforded a VA examination, at which time the Veteran did not report experiencing any pain with respect to his chest scar.  At the time of his examination, he presented with a linear chest scar measuring 7.5 centimeters in length.  

The medical evidence available is silent for any treatment of the Veteran's chest scar between September 2012 and October 2013.

In November 2013, the Veteran was afforded a VA examination where he was noted to have complained of a painful chest scar.  At the time of his examination, his chest scar presented with a linear scar measuring 8 centimeters in length.  The examiner noted the Veteran complained of an uncomfortable "drawing" and numb sensation.  The examiner further reported there was no residual carcinoma with respect to his chest scar. 

Following the November 2013 VA examination, there are no additional treatment records available to support the Veteran's claim of worsening residuals of squamous cell carcinoma of the chest.  

A December 2013 VA treatment record indicates a well-healed scar on mid-upper chest with no evidence of recurrence.  Additionally, aside from reporting complaints of several scaly spots on his shoulders, face, and scalp, the Veteran provided no further skin complaints and otherwise reported being well.  

From December 2013 onward, the Veteran's chest scarring presented as "well healed...with no evidence of recurrence."  See June 2014 VA treatment record, March 2015 VA treatment record, April 2016 VA treatment record.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against assigning a compensable rating for the Veteran's squamous cell carcinoma of the chest.  There is no evidence of record that indicates that his residual scarring presents a disability picture that more nearly approximates the criteria required for a higher evaluation for this period on appeal.

The VA skin and scar examinations conducted in July 2012 and September 2012 fail to demonstrate that the Veteran's service-connected chest scarring results in a deep and nonlinear scar measuring at least 6 square inches but less than 12 square inches, or a scar due to other causes that is superficial and nonlinear measuring 144 square inches or greater.  See DC 7801-7802.  

Although his chest scarring presented with some underlying soft tissue loss in November 2013, the examiner opined that the reduced contour was not of an abnormal depth, and the area of the scar is not at least 6 square inches.   See November 2013 VA examination report.  As such, the Veteran's chest scar does not meet the criteria for an evaluation under DC 7801 or DC 7802.  

The Board acknowledges the noted painful chest scar at the time of his November 2013 VA examination, however, this was not seen on any occasion prior to this, or thereafter, and is not considered representative of the disability picture in this regard.  The Board finds that his total disability picture more nearly approximates the criteria for a noncompensable rating.

The record fails to demonstrate that the Veteran's service-connected chest scarring results in a deep and nonlinear scar measuring at least 6 square inches but less than 12 square inches, or a superficial scar covering an area of 144 square inches or greater.   As such, an initial compensable disability rating for residuals of squamous cell carcinoma of the chest is not warranted.

ORDER

Service connection for multiple myeloma is denied. 

Entitlement to an initial rating in excess of 10 percent for basal cell carcinoma of the mid scalp and squamous cell carcinoma of the right neck is denied.

Entitlement to an initial compensable rating for squamous cell carcinoma of the chest is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


